Citation Nr: 0509375	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-14 707	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from August 1963 to 
June 1966 and from November 1970 to February 1973.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from November 2001 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The November 2001 rating 
decision granted the veteran service connection for his 
diabetes mellitus, and assigned a 20 percent disability 
evaluation, effective December 1996.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The March 2004 rating 
decision denied the veteran's claim of entitlement to a TDIU.

The veteran's claim for an increased initial disability 
evaluation for his service-connected diabetes mellitus was 
previously before the Board in April 2004, when the Board 
remanded the veteran's claim to the RO for further 
development and consideration.  The case since has been 
returned to the Board.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record reveals that the veteran perfected his 
appeal for TDIU in September 2004 via submission of a VA Form 
9 (Appeal to the Board).  In this appeal, he made arguments 
in support of his diabetes claim as well.  On the VA Form 9, 
the veteran requested a hearing before the Board of Veterans' 
Appeals at the Philadelphia, Pennsylvania RO.  He has not 
been given an opportunity for this type of hearing.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran concerning his 
request for a hearing in his VA Form 9.  
Ascertain whether he still wants a 
hearing before a Veterans Law Judge (VLJ) 
of the Board and, if he does, what type 
of hearing.  If he still wants a hearing 
before the Board, then he must be 
scheduled for such hearing at the next 
available opportunity.  Notify him of the 
date, time and location of his hearing 
and place a copy of that letter in his 
claims file.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


